Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 01/18/2022. Claims 1, 7, 8, 12, and 18-20 are amended. Claims 1-5, 7-16, and 18-20 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 12 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 12, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-5, 7-16, and 18-20 are directed to managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. Specifically, the claims recite identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as database, system, processor, non-transitory computer-readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the database, system, processor, non-transitory computer-readable storage medium perform(s) the steps or functions of identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a database, system, processor, non-transitory computer-readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. As discussed above, taking the 
As for dependent claims 2-5, 7-11, 13-16, and 18-19 further describe the abstract idea of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	


NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Retail Shoppability: A Measure Of The World’s Best Store” describes “The ultimate goal of retailing is to bring together supply and demand; to provide consumers with a selection of goods and services that satisfy their needs profitably. During the last 30 years, retailers have made considerable progress on the supply side, developing sophisticated logistical systems to streamline product distribution, manage inventory, allocate shelf space efficiently, and replenish stocks on a just-in-time basis. Stores can now do a much better job of providing consumers with the right product at the right place at the right time. The news is not as good on the demand side. Retailers continue to have difficulty creating shopping environments that engage consumers’ needs and convert these desires to purchases. One critical concern is with product proliferation and duplication. Manufacturers rely heavily on line extensions to increase volume, and retailers (often mistakenly) believe stocking more products means selling more products. This has led to an explosion in the number of products available in many retail channels. In the 1950’s, a typicalU.S. grocery store carried about 5,000 different items; in the 1990’s, the
number topped 30,000. Today, a supercenter carries upwards of 100,000 products!”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference #US 20170323281 A1 teaches similar invention which describes A shopping system comprising: a database of a plurality of retail items disposed within a retail location and an aisle location associated with some of the plurality retail items; a plurality of shopping aisles within the retail location and aisle markers disposed within at least several of the plurality of shopping aisles; a plurality of shopping carts, each of the plurality of shopping carts having an image capturing device attached thereto, the image capturing device configured to record the aisle markers by which the shopping cart travels during customer use; and a control circuit coupled to the database and at least one point of sale terminal .

Response to Arguments
6.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment which is grouped within the Methods Of Organizing Human Activity and is similar to the concept (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment does not add technical improvement to the abstract idea. The recitations to “database, system, processor, non-transitory computer-readable storage medium” perform(s) the steps or functions of identifying a plurality of shopping carts traveling through an aisle of a retail environment by receiving, information associated with the shopping carts in response to the one or more scanners scanning a radio-frequency identification tag or a barcode coupled to each of the plurality of shopping carts; retrieving information of respective times of the plurality of shopping carts entering the aisle, and respective times of the plurality of shopping carts leaving the aisle; associating the plurality of shopping carts with respective transaction identifications; generating the transaction identifications and one or more respective items, the one or more items of each transaction identification comprising at least one of: a dwell time class, respective purchase states of one or more products deployed along the aisle, and respective query states of the one or more products; calculating a respective product conversion rate of each of the transaction identifications; and providing an aisle product conversion rate for managing product placements in the retail environment based on the respective product conversion rate of each of the transaction identifications. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “database, system, processor, non-transitory computer-readable storage medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing a retail environment for a product conversion by identifying a plurality of shopping card traveling though aisle of a retail environment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621